Citation Nr: 1600466	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-35 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II


ATTORNEY FOR THE BOARD

Arif Syed, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.  He died in November 1996.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claim was subsequently transferred to the RO in Salt Lake City, which retains jurisdiction.  The appellant originally requested a Board hearing but withdrew the request in January 2015 correspondence.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  The Board has also reviewed records located in the Veterans Benefits Management System (VBMS) paperless claims folder.  

In August 2015, the Board remanded the appellant's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran died in November 1996.  The cause of death was cardiopulmonary arrest due to metastatic pancreatic cancer. 

2.  During his lifetime, the Veteran was not service-connected for any disability.

3.  A disability incurred or aggravated in service neither caused nor contributed substantially or materially to cause the Veteran's death.
CONCLUSION OF LAW

A disability incurred or aggravated in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.  In the interest of clarity, the Board will address the pertinent law and regulations and their application to the facts and evidence.

Stegall concerns

As alluded to above, in August 2015, the Board remanded this claim and ordered the AOJ to obtain an opinion from a VA medical profession as to the cause of the Veteran's death and associate a report of the opinion with the claims folder.  The appellant's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, a VA opinion was obtained as to the cause of the Veteran's death in October 2015 and a report of the opinion was associated with the claims folder.  The appellant's cause of death claim was readjudicated via an October 2015 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the appellant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Certain additional notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  

Through a June 2013 letter, the RO notified the appellant of elements of service connection for cause of death, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the appellant of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claim, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.

The appellant was not provided with notice of the type of evidence necessary to establish a disability rating for the disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby).  The Board finds no prejudice to the appellant in proceeding with a final decision on the claim on appeal, because service connection is not warranted, and thus, there is no disability rating to establish.  Accordingly, the appellant is not harmed by any defect with regard to this element of the notice.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the appellant's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In the instant case, the Board finds reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate her claim.  The pertinent evidence of record includes the appellant's statements, the Veteran's service treatment records, and Internet medical articles.  

The Board adds that a VA opinion was obtained in October 2015 pertaining to the cause of the Veteran's death.  The VA opinion report reflects that the examiner reviewed the Veteran's past medical history and provided opinions supported by a rationale.  The Board therefore concludes that the VA opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the appellant's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The appellant has been accorded the opportunity to present evidence and argument in support of her claim.  She has retained the services of an.  She has not requested a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected disability affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2015).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2015).
The appellant contends that the Veteran's fatal pancreatic cancer was due to his military service, specifically his in-service exposure to herbicides during service in Vietnam.  The Veteran's service treatment records are absent complaints of or treatment for symptoms related to his pancreas.  

The Veteran died in November 1996, at the age of 45.  His Certificate of Death lists the cause of death as cardiopulmonary arrest due to metastatic pancreatic cancer.  

At the time of the Veteran's death, service connection was not in effect for any disability; and, consequently, no service-connected disabilities were listed on the death certificate as a contributing or underlying cause of the Veteran's death.  Moreover, there is no competent evidence showing a causal connection, or showing that a service-connected disability caused or was a material factor in the production of the Veteran's death.

The Board notes that a response from the National Personnel Records Center (NPRC) verifies the Veteran's service in Republic of Vietnam from July 1970 to July 1971.  Hence, the Veteran is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection for a disability or death is warranted for certain disorders: pancreatic cancer is not listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  Accordingly, the Board finds that the Veteran did not have a disease presumed to be associated with Agent Orange exposure under 38 C.F.R. § 3.309(e).  Hence, entitlement to presumptive service connection for such disability or for cause of death is not warranted.  Despite the lack of presumptive service connection, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

With regard to a nexus between the Veteran's military service, to include exposure to herbicides, and his fatal pancreatic cancer, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against such a finding.

In this regard, pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

In September 2011, the NAS issued Veterans and Agent Orange: Update 2010 (Update 2010).  Based on the Update and prior NAS reports, the Secretary specifically determined that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for pancreatic cancer.  See 77 Fed. Reg. 155 (August 10, 2012).  In particular, NAS found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and pancreatic cancer.  As such, the Secretary's determination based on the NAS's findings indicates a non-relationship.  

The Board finds that the report of the NAS is of great probative value in evaluating the appellant's claim.  Its conclusions are based on nationwide, peer-reviewed studies conducted over time with specific focus on the veteran population.  The competent evidence of record does not contradict the findings.  Therefore, the Board finds that the evidence does not support a nexus between the Veteran's service and his fatal pancreatic cancer.  

Additionally, the Veteran's claims folder was forwarded to a VA examiner for a medical opinion as to the cause of the Veteran's death.  In an October 2015 report, the VA examiner concluded after review of the claims folder that the Veteran's fatal pancreatic cancer was less likely than not related to in-service herbicide exposure.  The examiner's rationale for his conclusion was based on his review of the above-referenced NAS findings as well as review of studies conducted by the American Cancer Society pertaining to veterans who served in Vietnam which, similar to the NAS findings, do not indicate a link between herbicide exposure and any gastrointestinal cancer to include pancreatic cancer.    

The October 2015 VA opinion was based upon thorough review of the record and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology of a pancreatic disability for more than 20 years after service.  

The Board observes that the appellant submitted an Internet medical article from the International Journal of Cancer pertaining to a relationship between herbicide exposure and development of pancreatic cancer.  The article notes that a study conducted by researchers from the National Cancer Institute has linked 2 weed killers with pancreatic cancer in pesticide applicators.  The specific chemicals in the weed killers that are linked to pancreatic cancer are pendimethalin and EPTC.  Pertinently, the article also notes that the researchers do not know how either chemical would trigger cancer as their findings were only theoretical and therefore "these findings should be considered hypothesis generating and in need of confirmation."

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, with regard to the medical article's finding that the pendimethalin and EPTC were the two chemicals possibly linked to development of pancreatic cancer, the Board notes that these chemicals do not constitute an "herbicide agent" for the purposes of establishing service connection based on exposure to herbicides during service in Vietnam.  38 C.F.R. § 3.307(a)(6) defines an "herbicide agent" as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-Dichlorophenoxyacetic acid; 2,4,5-Trichlorophenoxyacetic acid and its contaminant TCDD (Tetrachlorodibenzodioxin); cacodylic acid; and picloram.  Crucially, this regulation does not include either pendimethalin (herbicide of the dinitroaniline class) or EPTC (thiocarbamate).  As such, the Board finds that neither of these chemicals is an "herbicide agent" as defined by 38 C.F.R. § 3.307(a)(6).  

Moreover, in consideration of the article's notation that the researchers who linked the weed killers to pancreatic cancer have only considered their finding to be a hypothesis and in need of confirmation, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Furthermore, as discussed above, the NAS and American Cancer Society findings noted by the October 2015 VA examiner specifically considered the Veteran's exposure to herbicides during service in Vietnam and these studies further indicated that it is less likely than not that herbicide exposure during service in Vietnam is related to pancreatic cancer.  As such, the Board finds the medical article submitted by the appellant to be greatly outweighed in probative value by the October 2015 VA opinion which included the findings of the NAS and American Cancer Society with regard to a nexus between the Veteran's pancreatic cancer and his military service to include herbicide exposure.

To the extent that the appellant asserts that the Veteran's fatal pancreatic cancer is related to his military service, the Board reiterates that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the appellant's statements that the Veteran's fatal pancreatic cancer was related to his military service relates to a question as to an internal, not directly observable disease, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The lay statements of the appellant concerning a nexus between the Veteran's fatal pancreatic cancer and his military service are therefore not competent in this regard.  

A preponderance of the evidence reflects that cardiopulmonary arrest due to metastatic pancreatic cancer was the overwhelming cause of the Veteran's death, and that it was not related to the Veteran's service.  No other disabilities are shown to have contributed in a substantial way to the Veteran's death.  Hence, the benefit of the doubt doctrine is not for application, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


